228 F.2d 620
Autherine J. LUCY and Polly Anne Myers, Appellants,v.William F. ADAMS, Appellee.
No. 15871.
United States Court of Appeals Fifth Circuit.
Dec. 30, 1955.

Constance Baker Motley, New York City, Arthur D. Shores, Birmingham, Ala., for appellants.
Andrew J. Thomas, Frontis H. Moore, Birmingham, Ala., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in a contempt proceeding begun in the District Court for the Northern District of Alabama by motion of Autherine J. Lucy and Polly Anne Myers, plaintiffs-appellees in Adams v. Lucy, 5 Cir., 228 F.2d 619, alleging that William F. Adams, defendant-appellant in that cause had neglected and refused to comply with and obey the judgment entered therein.


2
The district Judge, upon full findings of fact1 and conclusions of law,2 correctly determined, held and adjudged, that the defendant did not violate the injunction, and denied plaintiffs' motion to hold him in contempt.


3
The judgment3 is affirmed.



1
 The effect of which is thus summed up in Finding 13 as follows:
'13.  The defendant has not, since the entry of the decree of July 1, 1955, denied the plaintiffs the right to enroll in the University of Alabama and pursue courses of study thereat, solely on account of their race or color.  The action of defendant in refusing to permit the plaintiffs to register as students at the University of Alabama was based solely on the fact that they did not present themselves at the University of Alabama for registration as students on, or prior to, Oct. 6, 1955.'


2
 Conclusions of law
'1. The decree of the Supreme Court of the United States, entered on October 10, 1955, reinstated the injunction embraced in the judgment of this court dated July 1, 1955, to the extent that the defendant, William F. Adams, his servants, agents, assistants and employees, and those who might aid, abet, and act in concert with him, are permanently enjoined and restrained from denying the plaintiffs the right to enroll in the University of Alabama and pursue courses of study thereat, solely on account of their race or color.
'2. The action of defendant, William F. Adams, in refusing to permit the plaintiffs to register as students at the University of Alabama during the current semester did not violate the judgment of this court dated July 1, 1955.'


3
 'Judgment
'It is, therefore, ordered, adjudged and decreed:
'1. The order of this Court that defendant, William F. Adams appear and show causes why an order should not be made holding him in contempt of this court, is vacated.
'2. The relief prayed for in plaintiffs' motion requesting this Court to cite the defendant, William F. Adams, to show cause why he should not be held in contempt of this court is denied.
'3. That the costs accrued in this proceeding as a result of plaintiffs' motion requesting this court to cite the defendant, William F. Adams, to show cause why he should not be held in contempt of this court are taxed against the plaintiffs, for which execution may issue.'